OAKES, Senior Circuit Judge,
dissenting:
The posture of this case requires me to dissent on the qualified immunity issue. The district court granted judgment as a matter of law at the close of the plaintiff’s case even though, as the majority concludes, “[t]he trial testimony [was] in dispute as to whether Gardiner actually provided consent to Casaz-za.” Opinion at 156. The majority affirms nevertheless because, it concludes, “the fact that the conversation between Casazza and Gardiner may never have occurred does not give rise to an inference that the police officers were lying with respect to what Casazza told them.” Id. at 156. I am unable wholly to fathom this reasoning. If the jury might have concluded that Gardiner did not in fact give her consent to Casazza, it would take only a small inference from there, and not a particularly unreasonable one, to conclude further that Casazza and the police either misremembered or colluded when they testified at trial that Casazza had informed the officers that consent had been obtained. This conclusion is rather supported, not undermined, by the fact (relied on by the majority, supra, at 156) that the officers and Casazza had an ongoing “working relationship.”
I believe the jury, having concluded that Casazza did not in fact obtain consent, would have been entitled to draw this further inference, which would have resulted in judgment for Gardiner. The only alternative inference, I think, would have been no more reasonable. Having concluded that Casazza did not obtain Gardiner’s consent, the jury — I suppose — could have concluded that Casazza, on her own initiative and prior to the threat of a lawsuit, falsely informed the two police officers that she had indeed obtained consent. While it is true that, under this, the second, scenario, the police officers might have been entitled to prevail, the choice between these inferences was certainly one that the jury alone was entitled to make — in particular where, as here, the choice turned largely, if not entirely, on the jury’s determination of witnesses’ credibility. Accordingly, by directing a verdict against Gardiner, the district court invaded the province of the jury. By affirming, the majority takes this invasion another step. This dissent follows.